           Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/25/2021
                                                                       :
ALJULAH CUTTS,                                                         :
                                                                       :
                                    Petitioner                         :
                                                                       :     19-cv-10721 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CHRISTOPHER MILLER, Superintendent, Green                              :
Meadow Correctional Facility                                           :
                                                                       :
                                    Respondent.                        :
                                                                       :
--------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Petitioner Aljulah Cutts (“Petitioner” or “Cutts”) seeks relief pursuant to 28 U.S.C.

§ 2254 from his conviction and sentence imposed in New York State Supreme Court, New York

County. On January 20, 2012, Petitioner was convicted in New York State Supreme Court on

charges of murder in the first degree in violation of N.Y. Penal Law § 125.27(1)(a)(vi), murder

in the second degree in violation of N.Y. Penal Law § 125.25(3), and robbery in the first degree

in violation of N.Y. Penal Law § 160.15(1). The convictions stem from the July 29, 2009 death

by strangulation of Felix Brinkmann in the course of a robbery and burglary in New York.

Petitioner was sentenced to indeterminate prison terms of 25 years to life on the murder counts

and a determinate prison term of 15 years on the robbery count, to be followed by five years of

post-release supervision, with the prison terms to run concurrently.

        Petitioner fails to make any showing that would entitle him to Section 2254 relief and

thus his petition for writ of habeas corpus is dismissed.

                                       FACTUAL BACKGROUND

    A. Cutt’s Arrest
          Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 2 of 23




       On July 29, 2009, Felix Brinkmann (“Brinkmann”) was murdered in his Manhattan, New

York apartment. His building’s doorman reported that, shortly after 11:00PM on the day of his

murder, a woman and man entered the building and asked to go to Brinkmann’s apartment. The

woman was later identified as Angela Murray (“Murray”). The doorman described the man with

her as about five feet nine inches tall, in his twenties, wearing black jeans, and a black T-shirt.

Murray called Brinkmann using her cellphone, and Brinkmann directed the doorman to send the

woman up. The doorman let both the man and woman up to the floor where Brinkmann’s

apartment was located. Later that night, around 11:50PM, the doorman encountered both

Murray and the man again. He saw them using a hand truck to move what he mistakenly

believed was a television set. Murray and the man then drove off in Brinkmann’s automobile.

       Detectives, after hearing the doorman’s account, obtained Brinkmann’s telephone records

from his service provider. They learned that a phone registered to Murray had called

Brinkmann’s phone around 11:15PM that night. Detectives went to Murray’s apartment and

located a safe that had belonged to Brinkmann. They arrested Murray. Murray’s telephone

record showed that she had been in communication with a number registered to Aljulah Cutts on

the date of Brinkmann’s death. Detectives also obtained a Walgreens receipt from her apartment

with a date and timestamp from shortly before Brinkmann’s death. In the Walgreen’s security

video footage, detectives saw Murray in the company of a man dressed in black jeans and a black

shirt later identified as Cutts. They also reviewed footage of a McDonald’s where Brinkmann’s

credit card had been used after his death. In the video they saw Cutts and a man identified as his

brother Hasib Cutts (“Hasib”).

       On August 5, 2009, detectives received an order from New York Superior Court Judge

Kevin McGrath authorizing investigators to obtain cell phone information, including cell site




                                                  2
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 3 of 23




location information (“CSLI”), for Murray, Cutts, and Hasib. Access to CSLI can provide

information about an individual’s physical location and movements, generated from a cell

phone’s continual connection to nearby cell sites. The order was issued under the Stored

Communications Act (“SCA”), 18 U.S.C. § 2703(d), and found “probable cause” that location

information was “relevant to an ongoing criminal investigation.” Dkt. No. 11 at 4.

       The next day, on August 6, 2009, detectives used the CSLI to track Cutts’ location. They

found Cutts with a woman later identified as Pearl Odamtten (“Odamtten”). The two were

carrying food out of a restaurant. The detectives ordered Cutts to the ground. Cutts dropped the

food, and turning to Odamtten, exclaimed, “The bitch gave me up. You know I was with you,

you know I was with you.” Police arrested Cutts and took him to an interview room at the

station house.

   B. Cutts is Interrogated

       Detectives Kenneth Staller and Thomas Trezza of the New York Police Department

(“NYPD”) began questioning Cutts at around 7:30PM on August 6, 2009. He was advised of his

Miranda rights, which he waived. The two detectives questioned Cutts for two to three hours

and were then replaced by Detective Mark Worthington (“Worthington”). Cutts admitted to

Worthington that he had a role in Brinkmann’s death and that he had helped Murray to steal

Brinkmann’s safe and other property from the apartment. He made these admissions after

Worthington told him that the doorman would be likely to identify him and that there was video

surveillance of the lobby and possibly DNA evidence at the crime scene. In reality, Worthington

did not know if such evidence existed. Cutts signed a statement with these admissions around

4:00AM on August 7, 2009.

       Cutts then agreed to be interviewed on videotape by two Assistant District Attorneys

(“ADAs”). When the ADAs arrived, Cutts indicated to them that he was cold. He was provided


                                                3
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 4 of 23




a sweatshirt and a cup of coffee. One of the ADAs advised him of his Miranda rights. Cutts

asked her whether he should have an attorney, saying that he had already made a statement

without an attorney. One of the ADAs told him that he would have to decide for himself

whether to have an attorney during questioning, and the ADAs left the room. Worthington

remained in the room. When the ADAs returned, Cutts agreed to speak to them without an

attorney present. The videotaped session lasted for approximately two hours, during which Cutts

provided a statement that was largely the same as what he had previously told Worthington.

Cutts then participated in a line-up, in which he was identified by a witness who had seen a man

transferring the safe from Brinkmann’s car into a van.

   C. Cutts is Convicted at Trial

       Petitioner went to trial and was convicted of murder in the first degree, murder in the

second degree, and robbery in the first degree. He was sentenced to indeterminate prison terms

of 25 years to life on the murder counts and a determinate prison term of 15 years on the robbery

count, to be followed by five years of post-release supervision, with the prison terms to run

concurrently.

       Murray pleaded guilty to second-degree murder and was sentenced to a prison term of 16

years to life. Hasib pleaded guilty to first-degree robbery and received a 15-year sentence.

                                  PROCEDURAL HISTORY

       Petitioner was indicted on August 13, 2009, by a grand jury sitting in New York, on the

charge of murder in the first degree, murder in the second degree, robbery in the first degree,

burglary in the first degree, robbery in the second degree, and burglary in the second degree.

Dkt. No. 10-1 at 2-6. Murray was indicted as Petitioner’s co-defendant on the first-degree

murder charge. Id. Hasib and Murray were indicted on all other counts as his co-defendants. Id.

       Petitioner moved to suppress his post-arrest statements and a lineup identification. That


                                                 4
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 5 of 23




motion was denied at first orally on November 17, 2011 and subsequently in formal findings of

fact and conclusions of law. Id. at 8. The suppression court found that Cutts’ post-arrest

statements were lawfully obtained by law enforcement officials. Id. at 54-55. Specifically, the

suppression court found that Cutts was read his Miranda rights, Cutts knowingly and voluntarily

waived his right to the assistance of counsel, and Cutts was questioned with due regard for his

Miranda rights. Id. at 54-57. Although at one point in response to questions from an ADA,

Cutts asked for advice about whether he should have a lawyer, the suppression court found that

such a question was not an unequivocal request for counsel. Id. at 59. The suppression court

found that the ADA acted appropriately in responding that Cutts would have to decide for

himself whether he wished to have counsel and questioning Cutts only after giving him “ample

time to do so” and only after Cutts stated “without equivocation that he was willing to answer

questions without an attorney being present.” Id. The suppression court also found that Cutts

did not invoke the right to remain silent, that he was allowed to eat while in custody, was not

overly tired, and remained alert throughout the questioning. Id. at 60-62.

       Cutts’ trial commenced on May 10, 2012 and concluded on June 6, 2012. Dkt. No. 10-2

at 72. He was convicted by the jury on the charges of first-degree felony murder, second-degree

felony-murder, and first-degree robbery. Id. at 104. The trial judge sentenced him on June 20,

2012 to indeterminate prison terms of 25 years to life on the murder counts and a determinate

prison term of 15 years on the robbery count, to be followed by five years of post-release

supervision, with the prison terms to run concurrently. Id.

       Petitioner appealed his conviction to the Appellate Division of the New York State

Supreme Court, First Department. Dkt. No. 10-1, Ex. C. He claimed: (1) the suppression court

incorrectly denied the motion to suppress his statements; (2) the trial court erroneously precluded




                                                 5
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 6 of 23




him from introducing certain photographs into evidence at trial, and that his trial counsel was

ineffective in failing to raise constitutional challenges to the evidence’s exclusion; (3) his murder

convictions were against the weight of the evidence; (4) the trial court improperly denied his

challenge to a prospective juror; and (5) his sentence was excessive. Id.

       The Appellate Division affirmed Petitioner’s conviction and sentence in a decision

rendered on November 24, 2015. People v. Cutts,19 N.Y.S.3d 522 (1st Dep’t 2015). Among

other things, the appellate court held that the circumstances of Cutts’ interrogation were not

coercive when viewed in totality, that the videotape evidence refuted Cutts’ claim of being

exhausted and showed that he wanted to continue talking even when the prosecutor ended the

interview, and that he never unequivocally invoked his right to counsel. Id. at 523. The

appellate court rejected Cutts’ claim that the verdict was against the weight of the evidence,

finding no basis to disturb the jury’s credibility determinations. Id. The appellate court also held

that the suppression court properly exercised its discretion in imposing reasonable limits on

Cutts’ elicitation of evidence of the violent propensities of his brother because the evidence had

little or no probative value, and that any constitutional claim on the matter was unpreserved. Id.

at 524. In the alternative, the appellate court rejected any constitutional claim and the claim of

ineffective assistance of counsel on the merits. Id. Finally, the appellate court held that the trial

court properly denied the challenge for cause of a prospective alternate juror because the juror

gave numerous unequivocal assurances that she absolutely could be impartial. Id. The New

York Court of Appeals denied leave to appeal on February 22, 2016. People v. Cutts, 51 N.E.3d

569 (N.Y. 2016).

       On August 11, 2016, Petitioner moved to vacate his conviction in New York State

Supreme Court pursuant to New York Criminal Procedure Law § 440.10. Dkt. No. 10-2, Ex. H.




                                                  6
           Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 7 of 23




He argued that his constitutional right to be free from unreasonable searches and seizures was

violated when the government obtained Global Positioning Satellite (“GPS”) and CSLI from his

wireless service provider without obtaining a judicial warrant based upon probable cause. He

additionally claimed that he received ineffective assistance of counsel. On January 11, 2017,

Judge Juan M. Merchan of the New York State Supreme Court denied Petitioner’s motion. Dkt.

No. 10-2 at 104. Judge Merchan held that Petitioner’s Fourth Amendment claim was

procedurally barred because although sufficient facts appeared on the record to have permitted

appellate review, the claim was not raised on appeal. Id. at 105. The court also held that “the

search warrant . . . authorized the wireless company to provide the police with historical as well

as real-time cell site information, thus, making Defendant’s claim that counsel was ineffective

for not asserting that the police had exceeded the scope of the search warrant meritless.” Id. The

court rejected Petitioner’s remaining claims of ineffective assistance “because they either lack a

legal basis or the motion does not contain sworn allegations substantiating all the essential facts.”

Id. The Appellate Division, First Department, denied permission to appeal on April 6, 2017,

upon a finding that there was no request of law or fact presented which ought to be reviewed. Id.

at 107.

          On July 3, 2018, Cutts filed a motion to renew his previous N.Y. Crim. P. L. § 440.10

motion. Id. at 109-14. He based his renewed motion on the Supreme Court’s intervening

decision in Carpenter v. United States., 138 S.Ct. 2206 (2018), which he claimed supported his

argument that the government had violated his constitutional rights by failing to obtain a warrant

based upon probable cause prior to accessing his CSLI. Dkt. 10-2 at 109. On November 7,

2018, Judge Merchan denied his motion. Id. at 140-42. Judge Merchan held that Carpenter did

not apply retroactively and that Cutts’ claim was procedurally barred under N.Y. Crim. P. L.




                                                  7
          Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 8 of 23




§ 440.10. Judge Merchan held in the alternative that the court order authorizing the wireless

company to provide the police with CSLI satisfied Carpenter because it was supported by a

finding of probable cause. Id. at 142. On May 21, 2019, the Appellate Division entered an order

denying permission to appeal, finding that there was no question of law or fact which ought to be

reviewed. Id. at 144. On October 15, 2019, the United States Supreme Court denied Cutts’

petition for a writ of certiorari. Id. at 146.

                                            DISCUSSION

    A. General Standards

        A remedy under Section 2254 is available to a person held “in custody pursuant to the

 judgment of a State court only on the ground that he is in custody in violation of the

 Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254. To determine whether

 Petitioner is entitled to a writ of habeas corpus, the Court applies the standard of review set

 forth in Section 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996

 (“AEDPA”). Section 2254(d) provides, in relevant part, that a federal court may not grant a

 writ of habeas corpus “with respect to any claim that was adjudicated on the merits in State

 court proceedings unless” the state court’s adjudication of the claim: “(1) resulted in a decision

 that was contrary to, or involved an unreasonable application of, clearly established Federal law,

 as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

 based on an unreasonable determination of the facts in light of the evidence presented in the

 State court proceeding.” 28 U.S.C. § 2254(d).

        “Clearly established Federal law” is law “dictated by [Supreme Court] precedent existing

at the time the defendant’s conviction became final.” McKinney v. Artuz, 326 F.3d 87, 96 (2d

Cir. 2003) (quoting Willliams v. Taylor, 529 U.S. 362, 381 (2000)). It “includes only holdings of

Supreme Court decisions and does not include dicta.” Yung v. Walker, 341 F.3d 104, 110 (2d


                                                 8
          Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 9 of 23




Cir. 2002).

       A decision is “contrary to” clearly established federal law, as determined by the Supreme

Court, if (1) “the state court arrives at a conclusion opposite to that reached by [the Supreme

Court] on a question of law” or if (2) “the state court confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court” and arrives at a different result.

Williams, 529 U.S. at 405. A decision “involves an ‘unreasonable application’ of clearly

established federal law as determined by the Supreme Court when ‘the state court identifies the

correct governing legal principle from [the Supreme] Court’s decisions but unreasonably applies

that principle to the facts of the prisoner’s case.’” Jones v. West, 555 F.3d 90, 96 (2d Cir. 2009)

(quoting Williams, 529 U.S. at 413). “The question under AEDPA is not whether a federal court

believes the state court’s determination was incorrect but whether that determination was

unreasonable – a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473

(2007). The petitioner must identify some “increment of incorrectness beyond error” in order to

obtain relief. Sorto v. Herbert, 497 F.3d 163, 169 (2d Cir. 2007). Under either prong of Section

2254(d), “a determination of a factual issue made by a State court shall be presumed to be

correct” unless a petitioner rebuts the presumption “of correctness by clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1); see Drake v. Portuondo, 553 F.3d 230, 239 (2d Cir. 2009)

(quoting 28 U.S.C. § 2254(e)(1)).

       A federal court “will not review questions of federal law presented in a habeas petition

when the state court’s decision rests upon a state-law ground that is independent of the federal

question and adequate to support the judgment.” Downs v. Lope, 657 F.3d 97, 101 (2d Cir.

2011). Procedural default constitutes an adequate and independent state-law ground if “the last

state court rendering a judgment in the case . . . ‘clearly and expressly’ state[d] that its judgment




                                                  9
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 10 of 23




rests on a state procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989) (quoting Caldwell v.

Mississippi, 472 U.S. 320, 327 (1985)). A state court finding that the applicant’s claim is

procedurally barred constitutes an adequate and independent basis “if it is based on a rule that is

‘firmly established and regularly followed’ by the state in question.” Garcia v. Lewis, 188 F.3d

71, 77 (2d Cir. 1999) (quoting Ford v. Georgia, 498 U.S. 411, 423-24 (1991)). Moreover, the

finding of procedural default must have “a ‘fair or substantial basis’ in state law.” Id. at 78

(quoting Arce v. Smith, 889 F.2d 1271, 1273 (2d Cir. 1989)). A determination that a state

procedural bar applies is “independent” even if the state court speaks to the merits of the federal

issue in an alternative holding. Id. at 77.

       A state court’s “adequate and independent finding of procedural default will bar federal

habeas review of the federal claim, unless the habeas petitioner can show cause for the default

and prejudice attributable thereto, or demonstrate that failure to consider the federal claim will

result in a fundamental miscarriage of justice.” Harris, 489 U.S. at 262 (internal citations and

quotations omitted). To show cause, the petitioner must demonstrate that an external factor

“impeded counsel’s efforts’ to raise the claim in state court.” Murray, 477 U.S. at 488. In other

words, cause is not supplied by the ignorance or inadvertence of the defense attorney unless such

failings result in constitutionally ineffective assistance of counsel. Id. Prejudice requires a

“reasonable probability” that the outcome of the trial would have been different but for the

alleged constitutional violation. Strickler v. Greene, 527 U.S. 263, 289 (1999). To show a

miscarriage of justice, the petitioner must show that the state court likely convicted an actually

innocent person—a finding that is reserved for “extraordinary case[s].” Murray, 477 U.S. at

496.




                                                 10
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 11 of 23




   B. Petitioner’s Claim That His Cell Site Location Information Was Collected in Violation of
      the Fourth Amendment

       Petitioner claims that his CSLI was collected in violation of the Fourth Amendment.

One week after Brinkmann was murdered, the government obtained an order from a state court

judge under the SCA in order to track Petitioner’s cellular device. Dkt. No. 10-2 at 97-100. The

order directed Petitioner’s cellular service carrier to provide law enforcement with Petitioner’s

CSLI from the date of Brinkmann’s death on July 29, 2009 through the date of the order. Id. at

99. It also directed the carrier to provide real-time CSLI for a 60-day period following the order.

Id. at 97. The order indicated that the judge had found “probable cause” that Petitioner’s CSLI

was “relevant to an ongoing criminal investigation.” Id. at 97. The day after obtaining the order,

the police used Petitioner’s real-time CSLI to find and apprehend him. Id. at 13-14. Petitioner

claims that law enforcement’s acquisition of his CSLI without a warrant based upon probable

cause violated his Fourth Amendment rights to be free from unreasonable searches and seizures.

Dkt. No. 1 at 6. In essence, he alleges that he is held in custody in violation of the Constitution

because his arrest and subsequent statements followed the acquisition of CSLI in violation of the

Fourth Amendment.

       Petitioner’s Fourth Amendment arguments do not provide a basis for Section 2254 relief

under the rule of Stone v. Powell, 428 U.S. 465 (1976). In Stone v. Powell, the Supreme Court

held that “[w]here the State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief on the ground

that evidence obtained in an unconstitutional search and seizure was introduced at his trial.” 428

U.S. at 495; see also id. at 481-82.

       In this Circuit, “review of Fourth Amendment claims in habeas petitions [may] be

undertaken in only one of two instances: (a) if the state has provided no corrective procedures at



                                                 11
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 12 of 23




all to redress the alleged fourth amendment violations; or (b) if the state has provided a

corrective mechanism, but the defendant was precluded from using that mechanism because of

an unconscionable breakdown in the underlying process.” Capellan v. Riley, 975 F.2d 67, 70 (2d

Cir. 1992). “[I]f ‘the state by enacting a statutory mechanism for the suppression of evidence

obtained by unlawful search and seizure, has provided an opportunity fully and fairly to litigate

Fourth Amendment issues, the federal courts may not reexamine those issues on habeas corpus

review.’” Cepeda v. Morton, 2020 WL 6382052, at *4 (S.D.N.Y. Oct. 30, 2020) (quoting Shaw

v. Scully, 654 F. Supp. 859, 863 (S.D.N.Y. 1987)).

       Neither circumstance is present here. New York has provided corrective procedures to

redress Fourth Amendment violations. “[T]he ‘federal courts have approved New York’s

procedure for Fourth Amendment claims, embodied in N.Y. Crim. Proc. Law 710.10 et seq. as

being facially adequate.” Capellan, 975 F.2d at 70 n.1 (quoting Holmes v. Scully, 706 F. Supp.

195, 201 (E.D.N.Y. 1989)); see Elliot v. Kirkpatrick, 2020 WL 6690650, at *5 (S.D.N.Y. Nov.

13, 2020) (“New York’s procedure for litigating Fourth Amendment claims is facially

adequate.”) (internal quotation marks and citations omitted); Cepeda, 2020 WL 6382052, at *4

(“New York ‘provides criminal defendants an opportunity to litigate Fourth Amendment search

and seizure issues before trial’ through a suppression hearing under N.Y. Crim. Proc. Law

710.30.”) (citations omitted).

       Moreover, Petitioner has not shown, and cannot show, an unconscionable breakdown in

the underlying process. “[A] mere disagreement with the outcome of a state court ruling is not

the equivalent of an unconscionable breakdown in the state’s corrective process.” Capellan, 975

F.2d at 72. An unconscionable breakdown in the underlying process occurs when “the totality of

state procedures allegedly did not provide rational conditions for inquiry into federal law.” Id. at




                                                 12
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 13 of 23




70. “Examples of unconscionable breakdowns in the underlying procedure include, but are not

limited to, ‘the bribing of a trial judge, the government’s knowing use of perjured testimony, or

the use of torture to extract a guilty plea, all without opportunity to obtain state review.’”

Cepeda, 2020 WL 6382052, at *5 (quoting Cappiello v. Hoke, 698 F. Supp. 1042, 1050

(E.D.N.Y. 1988), aff’d, 852 F.2d 59 (2d Cir. 1988) (per curiam)).

       The state courts were available for any Fourth Amendment suppression motions that

Petitioner or his co-defendants chose to make. Although Petitioner moved to suppress the line-

up and his post-arrest statements, he did not make any challenge to the acquisition of his CSLI.

The facts that the suppression court and the judge hearing Petitioner’s N.Y. Crim. P. L. § 440.10

motion did not have the benefit of the not-yet-decided Carpenter case and that the court hearing

Petitioner’s motion to renew determined that it could not apply Carpenter retroactively do not

reflect a breakdown in the underlying process, as Petitioner argues. Those facts reflect the

ordinary functioning of the judicial process pursuant to which new legal rules or new

applications of existing rules are generated in response to new cases and are applied generally on

direct review but not generally on collateral review. See Teague v, Lane, 489 U.S. 288 (1989).

       The Court need not reach the government’s remaining arguments that there is no Fourth

Amendment violation.

       C. Petitioner’s Sixth Amendment Claim of Ineffective Assistance of Counsel Based on
          the Failure to Raise a Timely Fourth Amendment Challenge

       The New York State Supreme Court first found, in a January 11, 2017 opinion by Judge

Merchan, that Cutts’ claims of ineffective assistance of counsel were meritless because his CSLI

was obtained on the basis of an order finding probable cause. Dkt. No. 10-2 at 104-05. Judge

Merchan found that Cutts’ remaining claims of ineffectiveness lacked either a basis in law or the

necessary sworn allegations substantiating all of the essential facts. Id. In July 2018, when



                                                  13
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 14 of 23




Petitioner filed a motion for leave to renew his N.Y. Crim. P. L. § 440.10 motion, including the

ineffective assistance claim, Judge Merchan held that his motion was procedurally barred under

N.Y. Crim. P. L.§ 440.10(3)(b). Id. at 140-42. Under that provision, absent a retroactive

effective change in the law, a New York state court may deny a motion to vacate a judgment

when the grounds raised in the motion were previously determined on the merits.

       To prevail on a claim of ineffective assistance of counsel, Cutts first must overcome the

strong presumption that his representation met an objective standard of reasonableness. See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In the process, he must show that his

counsel “made errors so serious that [he or she] was not functioning as the ‘counsel’ guaranteed

the defendant by the Sixth Amendment.” Id. at 687. Second, he must show that, but for his

counsel’s deficiencies, there was a reasonable probability of a different outcome. Id. at 694. The

probability of a different outcome must be “sufficient to undermine confidence in the outcome,”

and not “substantial, not just conceivable.” Id. at 693-94. Should Petitioner fail to meet either

prong of this Strickland test, he cannot make out a claim of ineffective assistance of counsel.

While the standard for showing ineffective assistance of counsel is already stringent on direct

appeal, it becomes even more demanding on federal habeas review. “The standards created by

Strickland and § 2254 are both highly deferential, and when the two apply in tandem, review is

doubly so.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (internal quotations and citations

omitted). Thus, review of ineffective claims under the AEDPA is “doubly deferential.” Knowles

v. Mirzayance, 556 U.S. 111, 123 (2009).

       Petitioner claims his counsel was ineffective for failing to raise a timely Fourth

Amendment challenge to law enforcement acquisition of Petitioner’s CSLI under the SCA.

Counsel, representing Cutts at a 2012 trial, was not ineffective for failing to anticipate the




                                                 14
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 15 of 23




Supreme Court’s 2018 decision in Carpenter. See, e.g., United States. v. Carrano, 340 F. Supp.

3d 388, 398 (S.D.N.Y. 2018) (“[A]ttorneys are not required to predict changes in the law.”). The

Supreme Court’s decision in Carpenter, which required that the government have a warrant

supported by probable cause in order to obtain CSLI, was not a foregone conclusion. In its

decision, the Supreme Court identified the issue before it as arising at the intersection of two

competing strands of precedent, neither of which compelled its decision. On the one hand, was a

person’s expectation of privacy in her physical location and movements. Carpenter, 138 S.Ct. at

2214-16 (citing United States v. Jones, 565 U.S. 400 (2012) (holding that GPS tracking of an

individual’s vehicle constituted a search within the meaning of the Fourth Amendment)). On the

other, was the lack of expectation of privacy in information voluntarily turned over to third

parties. Id. (citing United States v. Miller, 425 U.S. 435 (1976) (no expectation of privacy in

information voluntarily provided to banks) and Smith v. Maryland., 442 U.S. 735 (1979) (no

expectation of privacy in records of dialed telephone numbers)). CSLI data, the Supreme Court

found, did “not fit neatly under existing precedent.” Carpenter, 138 S.Ct. at 2214. Moreover,

prior to the Supreme Court’s decision, the weight of authority was against requiring a warrant

supported by probable cause to obtain CSLI data,1 and even the Supreme Court itself reached its

decision only by a sharply divided (5-4) majority.




1
  See United States v. Graham, 824 F.3d 421 (4th Cir. 2016) (finding government acquisition of
CSLI data without a warrant supported by probable cause permissible under the Fourth
Amendment); In re Application of U.S. for Historical Cell Site Data, 724 F.3d 600 (5th Cir.
2013) (same); United States v. Carpenter, 819 F.3d 880 (6th Cir. 2016) (same); United States v.
Davis, 785 F.3d 498 (11th Cir. 2015) (en banc) (same); see also In re Application of U.S. for an
Order Directing a Provider of Elec. Commc’n Serv. To Disclose Records to the Gov’t, 620 F.3d
304, 317-18 (3d Cir. 2010) (finding that cell users are likely to be unaware that their location
information is being collected, so they cannot voluntarily share it “in any meaningful way,” but
holding that the government need not establish probable cause to obtain CSLI).


                                                 15
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 16 of 23




         In the light of the authority available to him at the time, Cutts’ counsel was not

objectively unreasonable in deciding not to make a motion based on the acquisition of Cutts’

CSLI data that was obtained pursuant to an order finding probable cause. See, e.g., Carrano, 340

F. Supp. 3d at 397-98 (rejecting defendant’s Strickland argument that his counsel should have

preemptively moved to suppress CSLI before Carpenter was issued); see also United States v.

Chambers, 751 F. App’x 44, 47 (2d Cir. 2018) (finding it reasonable for parties to believe, pre-

Carpenter, that compliance with the SCA was constitutionally sufficient to obtain cell-site

information from a third party, even in the absence of probable cause). Petitioner cites In re

Application of U.S. for an Order Authorizing Use of a Pen Register with Caller Identification

Device Cell Site Location Auth. on a Cellular Tel., 2009 WL 159187 (S.D.N.Y. Jan. 13, 2009),

which he suggests should have enabled his counsel to realize that the state’s collection of real-

time CSLI data was impermissible. This authority, however, existed alongside opinions

conversely concluding that an order under the SCA sufficed to obtain CSLI. See, e.g., In re

Application of the United States for an Order for Prospective Cell Site Location Information on

a Certain Cellular Telephone, 460 F. Supp. 2d 448, 461-62 (S.D.N.Y. 2006); In re Application

of the United States of America for an Order for Disclosure of Telecommunications Records and

Authorizing the Use of a Pen Register and Trap and Trace, 405 F. Supp. 2d 435, 449-50

(S.D.N.Y. 2005). Given the dubious bearing of the CSLI data on Cutts’ guilt and the mixed

authority on the requisite showing to obtain CSLI data, Cutts’ counsel was not remiss in making

the apparently strategic decision not to challenge the acquisition of that data on Fourth

Amendment grounds. The state’s determination that Cutts’ counsel’s performance was not

constitutionally deficient was thus not unreasonable. Even if Petitioner were able to show that

counsel’s actions were unreasonable, he would not be able to demonstrate that there was a




                                                 16
        Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 17 of 23




reasonable probability of a different outcome. The Second Circuit has held that suppression is

not required when law enforcement collects CSLI in good faith reliance on the then-existing

legal regime. See United States v. Herron, 762 F. App’x 25, 31 (2d Cir. 2019); Chambers, 751

F. App’x at 46-48; United States v. Zodhiates, 901 F.3d 137, 143-44 (2d Cir. 2018). Moreover,

the significant amount of unrelated inculpatory evidence against Cutts renders a different verdict

implausible even absent the CSLI.

       D. Petitioner’s Claim That His Videotaped Statement Was Obtained in Violation of His
          Fifth And Sixth Amendment Rights

       Petitioner claims that his rights under the Fifth and Sixth Amendments were violated

during his interrogation. Dkt. No. 1 at 9. Specifically, he alleges that law enforcement took a

videotaped statement from him after he had invoked his right to counsel and while he was too

“exhausted,” “lethargic,” and “confused” to make a voluntary statement. Id.

       Under Supreme Court precedent, if a suspect expresses a desire to have counsel present,

he may not be further questioned until counsel has been made available to him unless the suspect

himself reinitiates communication. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). To

invoke such a requirement, however, the suspect “must unambiguously request counsel.” Davis

v. United States, 512 U.S. 452, 459 (1994). “If a suspect makes a reference to an attorney that is

ambiguous or equivocal in that a reasonable officer in light of the circumstances would have

understood only that the suspect might be invoking the right to counsel,” officers are not required

to cease questioning the suspect. Id.; see also Berghuis v. Thompkins, 560 U.S. 370, 381 (2010).

The state court reasonably applied these precedents. It found that the Petitioner did not make an

unequivocal request for counsel. It further found the ADA had acted appropriately in

“reexplain[ing] that [Cutts] had a right to an attorney and [giving] him time to consider whether

he wanted one.” Dkt. No. 10-2 at 3. The state court’s findings are entitled to a presumption of



                                                17
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 18 of 23




correctness, and Petitioner has not identified any facts that would call those findings into

question, much less provided “clear and convincing evidence” to the contrary. 28 U.S.C.

§ 2254(e)(1). Accordingly, Petitioner is not entitled to federal habeas relief on these claims.

       Petitioner’s related claim that he was too exhausted and confused to make a voluntary

statement is equally baseless on habeas review. Any use of a defendant’s involuntary statements

at trial is a violation of his due process rights. Mincey v. Arizona, 437 U.S. 385, 398 (1978). If a

suspect is so physically debilitated that he cannot “exercise [] a rational intellect and a free will,”

his statements are not voluntary and cannot be used against him. Id. The Appellate Division

found that the suppression hearing evidence, conducted in response to Cutts’ pre-trial motion to

suppress the videotaped statement, established the voluntariness of his statements beyond a

reasonable doubt. The state court concluded that the “circumstances of the interrogation, when

viewed in totality were not coercive.” Dkt. No. 10-2 at 2-3. In federal “habeas proceedings, ‘the

ultimate question whether, under the totality of the circumstances, the challenged confession was

obtained in a manner compatible with the requirements of the Constitution is a matter for

independent federal determination.’” Jean v. Greene, 2011 WL 6376718, at *5 (S.D.N.Y. Dec.

14, 2011) (quoting Miller v. Fenton, 474 U.S. 104, 106 (1985)). However, a state court’s

determinations of “subsidiary factual questions” including “the length and circumstances of the

interrogation” are entitled to the presumption of correctness provided by AEDPA. Miller, 474

U.S. at 111. This Court concludes that the totality of the circumstances established by the record

supports the conclusion that the Petitioner made his statements after voluntarily, knowingly, and

intelligently waiving his Miranda rights.

   E. Petitioner’s Claim That the Trial Court’s Evidentiary Rulings Deprived Him of His
      Rights to Present a Defense and a Fair Trial

       At trial, Petitioner sought to introduce evidence that he claimed would support his



                                                  18
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 19 of 23




argument that (1) Hasib was the more culpable participant, and (2) Petitioner had chosen to

incriminate himself due to his fear of Hasib. Specifically, Petitioner wanted to introduce

photographs taken from inside Hasib’s van of “dead chickens and a crow that was nailed to the

van floor.” Dkt. No. 1 at 10. In attempting to introduce the evidence at trial, Cutts based his

argument on state evidentiary claims; he did not argue that he had a federal constitutional right to

introduce the photographs. The trial court did not permit Petitioner to introduce the photographs.

The Appellate Division found that the court had “properly exercised its discretion in imposing

reasonable limits on defendant’s elicitation of evidence” given that the evidence had “little or no

probative value regarding issues actually raised at trial.” Cutts, 19 N.Y.S.3d at 523. To the

extent that Cutts was raising on appeal a constitutional claim related to the photographs’

exclusion, the state court held that Cutts’ claim was unpreserved and declined to review it. Id.

In order to have preserved a constitutional claim for federal habeas review, Cutts must have first

followed state procedures for raising the claim. See Wainwright v. Sykes, 433 U.S. 72 (1977)

(holding that petitioner’s failure to make a timely objection under a state’s contemporaneous

objection rule bars federal habeas corpus review). Having failed to do so, Cutts is not entitled to

federal habeas review on this claim. The state court, in the alternative, rejected Cutts’

constitutional claim on the merits. Cutts, 19 N.Y.S.3d at 523. When a state court reaches a

petitioner’s claim on the merits as an alternative holding, the decision still rests on independent

and adequate state grounds. Harris, 489 U.S. at 264 n.10. Cutts thus cannot pursue his federal

constitutional claim here unless he can show prejudice and cause or manifest injustice.

       Cutts makes no satisfactory showing of prejudice or cause. Under the circumstances, it

was not ineffective assistance for his counsel to fail to raise his evidentiary objection as a federal

constitutional claim. States have “broad latitude under the Constitution to establish rules




                                                  19
          Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 20 of 23




excluding evidence from criminal trials.” Holmes v. South Carolina, 547 U.S. 319, 324 (2006).

“Only rarely” is the right to present a complete defense “violated by the exclusion of defense

evidence under a state rule of evidence.” Nev. v. Jackson, 569 U.S. 505, 509 (2013). Given

these stringent standards, counsel is not required to frame its evidentiary appeals on federal

constitutional grounds in order to provide effective assistance of counsel. There also is no

“reasonable probability” that the outcome of the trial would have been different but for the

alleged constitutional violation. Greene, 527 U.S. at 289. The evidence against Cutts was

extensive. Cutts made videotaped and written admissions of his involvement in Brinkmann’s

death and robbery. His admissions were supported by corroborating evidence including video

footage from Walgreens placing Cutts near Brinkmann’s apartment around the time of

Brinkmann’s death. Moreover, the footage showed Cutts with Murray and wearing clothing that

matched the doorman’s description of the man who had gone to Brinkmann’s apartment with

Murray.

       For the same reasons, related to the force of the evidence against Cutts, he cannot show a

fundamental miscarriage of justice that would overcome his procedural default on this or any of

his other claims. He has not shown that the alleged constitutional violation probably resulted in

the conviction of “one who is actually innocent.” Murray, 477 U.S. at 496.

       Even if the Court were able to review Cutts’ claims, it would grant him no relief as his

claims are without merit. Federal courts have a limited role to play in habeas review in assessing

the merit of state evidentiary rulings and may grant a petitioner relief only when he can show

that the erroneous rulings were of a constitutional magnitude. See McCray v. Artuz, 1994 WL

603057, at *2 (S.D.N.Y. Nov. 3, 1994). As issues regarding the admissibility of evidence in

state court concern primarily matters of state law, they do not violate the United States




                                                20
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 21 of 23




Constitution unless they create fundamental unfairness. See Collins v. Scully, 755 F.2d 16, 18

(2d Cir. 1985) (“In order to prevail on a claim that an evidentiary error deprived the defendant of

due process under the Fourteenth Amendment he must show that the error was so pervasive as to

have denied him a fundamentally fair trial.”) (citing United States v. Agurs, 427 U.S. 97, 108

(1976)); see also Ip v. Henderson, 710 F. Supp. 915, 919 (S.D.N.Y.), aff’d, 888 F.2d 1376 (2d

Cir. 1989). Petitioner’s claim that the evidence should have been admitted would not rise to a

constitutional level. The exclusion of these photos, which were of dubious probative value, does

not call into question the fundamental fairness of Cutts’ conviction.

       F. Petitioner’s Claim That The Trial Court’s Denial of a For-Cause Challenge Denied
          Him a Fair Trial

       Petitioner challenges the trial court’s decision not to excuse for cause prospective juror

Julie Ford (“Ford”). Dkt. No. 1 at 11-12. Ford’s husband was a former prosecutor in the Kings

County District Attorney’s Office. Id. The court rejected the cause challenge against Ford

because she stated that she could be fair and impartial. Id. Petitioner then challenged Ford

peremptorily and she was dismissed. On appeal, the court held that the trial court properly

denied the challenge for cause of a prospective alternate juror because the juror gave numerous

unequivocal assurances that she absolutely could be impartial.

       Petitioner claims that he was deprived of his Fifth Amendment right to an impartial jury

and his Fifth and Fourteenth Amendment rights to a fair trial when the court refused to allow his

counsel to strike Ford for cause. He bases his claim on Ford’s statements during colloquy

including that: (1) she believed her husband that the defendants he prosecuted were guilty

because she believed that prosecutors do not prosecute a case unless they truly believe the

defendant to be guilty and (2) she would hope that a detective or police officer would be a

reliable witness. Dkt. No. 1 at 11. Petitioner admitted that “the juror ultimately stated that she



                                                 21
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 22 of 23




can be fair and impartial,” Dkt No. 18 at 32, but alleges that “her body language clearly said the

opposite,” id. As a result of the court’s refusal to strike Ford for cause, the three remaining

alternate jurors were seated without the Petitioner being able to voir dire them or exercise

peremptory challenges against them. Id.

        Petitioner’s arguments have been rejected by the Supreme Court. “[U]nlike the right to

an impartial jury guaranteed by the Sixth Amendment, peremptory challenges are not of federal

constitutional dimension.” United States v. Martinez-Salazar, 528 U.S. 304, 311 (2000). Thus,

“the loss of a peremptory challenge [does not] constitute[e] a violation of the constitutional right

to an impartial jury. . . . So long as the jury that sits is impartial, the fact that the defendant had to

use a peremptory challenge to achieve that result does not mean the Sixth Amendment was

violated.” Ross v. Oklahoma, 487 U.S. 81, 88 (1988). The loss of a peremptory challenge by its

exercise to remove a juror who should have been excused for cause also does not violate the

Fourteenth Amendment. “[A] defendant’s exercise of peremptory challenges . . . is not denied or

impaired when the defendant chooses to use a peremptory challenge to remove a juror who

should have been excused for cause.” Martinez-Salazar, 528 U.S. at 317. “If a defendant is tried

before a qualified jury composed of individuals not challengeable for cause, the loss of a

peremptory challenge due to a state court’s good-faith error is not a matter of federal

constitutional concern.” Rivera v. Illinois., 556 U.S. 148, 157 (2009).

        Cutts claims that Ford should have been dismissed under the standards for “cause”

removals under state law. The Appellate Division rejected Cutts’ argument that the trial court

violated state law, Cutts, 19 N.Y.S.3d at 545-46, and, in any event, “errors of state law do not

automatically become violations of due process.” Id. at 160. The juror whom the Petitioner

claims was biased was excused and did not sit on the Petitioner’s jury. Petitioner did not allege




                                                   22
         Case 1:19-cv-10721-LJL Document 19 Filed 01/25/21 Page 23 of 23




then and does not allege now that the resulting jury was not impartial. Accordingly, he has no

Sixth or Fourteenth Amendment claim. See Rivera, 556 U.S. at 162; Brown v. Conway, 483 F.

App’x 593, 594 (2d Cir. 2012) (“Brown’s claim does not implicate a federal constitutional right

because he has made no assertion that the trial court’s alleged error resulted in the empaneling of

a juror who was in fact biased against him.”); see also Marshall v. Perez, 2020 WL 4350047, at

*3 (E.D.N.Y. July 29, 2020).

                                          CONCLUSION

       The petition for a writ of habeas pursuant to 28 U.S.C. § 2254 is DISMISSED. As

Petitioner has not made a substantial showing of the denial of a constitutional right, a certificate

of appealability will not issue. See 28 U.S.C. § 2253(c)(2). In addition, the Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order would not be taken in good

faith. See Coppedge v. United States, 369 U.S. 438, 445 (1962).




       SO ORDERED.


Dated: January 25, 2021                             __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                 23
